Citation Nr: 0844524	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pulmonary sarcoidosis.  

2.  Entitlement to service connection for an eye disability. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chronic lumbosacral strain.  

4.  Entitlement to an increased rating for service-connected 
ostoechondral fracture, right talus, postoperative, currently 
evaluated as 20 percent disabling.  

5.  Entitlement to an effective date prior to May 10, 2007 
for service connection for radiculopathy, left lower 
extremity. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had nine years and six months of active service, 
to include the period from July 1974 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In December 2005, the RO denied claims for 
service connection for pulmonary sarcoidosis, and an eye 
disability, granted service connection for chronic 
lumbosacral strain, evaluated as 10 percent disabling, and 
denied a claim for an increased rating for service- connected 
ostoechondral fracture, right talus, postoperative, currently 
evaluated as 20 percent disabling.  In July 2007, the RO 
granted service connection for radiculopathy, left lower 
extremity, and assigned an effective date for service 
connection of May 10, 2007.  The veteran filed a claim for an 
earlier effective date for service connection, and in 
September 2006, the RO denied the claim.  

In September 2007, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO in September 2008, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2008).  Accordingly, the Board will proceed 
without further delay.


REMAND

In a letter, received in November 2007, the veteran stated 
that he is receiving disability benefits from the Social 
Security Administration (SSA).  The SSA's records are not 
currently associated with the C-file.  On remand, the 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Board decision are routinely vacated by the U.S. 
Court of Appeals for Veterans Claims (Court) for a failure to 
obtain SSA records. 

Accordingly, the case is REMANDED for the following action:

1. The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.  If the 
SSA records are not obtained, the efforts 
the RO undertook to obtain the records 
should be noted in the VA claims file.   

2.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


